Title: To James Madison from Anthony Charles Cazenove, 5 June 1816
From: Cazenove, Anthony Charles
To: Madison, James


        
          Sir
          Alexandria June 5th. 1816
        
        I directed some days ago the skipper of a vessel bound to Fredericksburg to wait on you respecting the articles you have to send there, but he found you had just left Washington for Annapolis. If I can be of any further service in that respect, you will please command them.
        Annexed is a memorandum of the few expences paid on the articles already sent, as well as the charges of importation on your two pipes of Messrs. Murdoch’s wine amounting to $27345/100. I remain with highest regard very respectfully Your most Obedt. Servt.
        
          AntChs. Cazenove
        
      